DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. US 2018/0066739 in view of Weilenmann US 2018/0209503.
Tsuchiya discloses: 

Claim 1- an input shaft (12, 70) inputting power; an output shaft (16, 74)outputting power; an energy storage portion (18, 76) arranged between the input shaft and the output shaft and configured to store energy sent from the input shaft (the device performs this function); the energy storage portion (18, 76) converting a kinetic energy into a different energy from the kinetic energy and storing the converted energy to achieve power transmission between the input shaft and the output shaft including different rotation speeds from each other (the device is capable of this function).



Tsuchiya does not disclose a power transmission portion allowing a difference between a rotation speed of the input shaft and a rotation speed of the output shaft, the power transmission portion including a portion serving as an elastic body that is configured to store torsional deformation.
	Weilenmann teaches a power transmission portion (5) allowing a difference between a rotation speed of the input shaft and a rotation speed of the output shaft, the power transmission portion including a portion serving as an elastic body that is configured to store torsional deformation for the purpose of torque smoothing.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsuchiya and provide a power transmission portion allowing a difference between a rotation speed of the input shaft and a rotation speed of the output shaft, the power transmission portion including a portion serving as an elastic body that is configured to store torsional deformation, as taught by Weilenmann, for the purpose of torque smoothing.

Claim 2- wherein the power transmission apparatus includes an acceleration drive type where the rotation speed of the input shaft is lower than the rotation speed of the output shaft, the elastic body includes a rotation elastic force that causes an overlap between a time period where power is sent from the input shaft and a time period where power is output from the output shaft (the device is capable of this function).
Claim 3- wherein the power transmission apparatus includes a deceleration drive type where the rotation speed of the input shaft is higher than the rotation speed of the output shaft, the elastic body includes a rotation elastic force that causes energy stored at the energy storage portion to be released to the output shaft.
Claim 4- wherein the elastic body is one of a torsion spring (Weilenmann 5) and a magnetic spring.
Claim 5- wherein the energy storage portion is a periodic reverse spring (18, 76) including one of a crank spring structure and a magnetic spring structure where torque vibration and direction periodically change depending on a torsion angle of the periodic reverse spring.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658